 CAMP MILLING COMPANY, INC.471We find that the following unit is appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act:All truckdrivers and warehousemen at the Employer's OklahomaCity, Oklahoma, operation, excluding office employees and supervisorsas defined in the Act.[Text of Direction of Election omitted from publication.]MEMBERS PETERSON and RODGERS,dissentinginpart:We disagree with our colleagues as to the inclusion of owner-driversin the unit qn the ground that their finding that these drivers are em-ployees of the Employer is based upon a factual situation which ap-pears to closely parallel that involved inEldonMiller,Inc.,9whereinthe Board recently found certain truckdrivers to be independent con-tractors.Several additional factors in the instant case tending to support anindependent contractor relationship appear to be even stronger thanthose upon which the Board relied in making its independent con-tractor finding in theEldon Millercase.As noted by the majority, thedeparture and arrival time, as well as the routes to be followed on thehaul, are left to the discretion of the owner-driver.In addition, thefact that,during slack business periods the Employer and truckownermay agree on a mutual release from their agreement,thereby leavingthe owner free to haul for other concerns,would indicate that thestatus of the owner-driver is that of independent contractor ratherthan that of employee.We regard as not determinative of the issue the fact, heavily reliedon by the majority,that the lease agreement provides for compensa-tion for the use of the equipment only. In practice,each owner driveshis own truck and receives a total compensation based upon mileage.In view of the above considerations,we are of the opinion that theowner-drivers are independent contractors.Accordingly,we wouldexclude them from the unit.9 103 NLRB 1627; 107 NLRB 557.CAMP MILLINGCOMPANY, INC.andAMERICAN FEDERATION OF GRAINMILLERS, LOCAL209,AFL,PETITIONER.CaseNo. 3-RC-1352.July 26, 1954Decision and Certification of RepresentativesPursuant to a "Stipulation for Certification Upon Consent Elec-tion," executed on February 17, 1954, and approved by the RegionalDirector on February 25, 1954, an election by secret ballot was held109 NLRB No. 73. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDon March 4, 1954, under the direction and supervision of the RegionalDirector for the Third Region among the employees in the stipu-lated unit.Upon the conclusion of the election, a tally of ballots wasfurnished the parties.The tally shows that of approximately 44 eligi-ble voters, 42 cast valid ballots, of which 26 were for, and 16 wereagainst, the Petitioner.There were no challenged ballots.Thereafter, the Employer filed objections to conduct affecting theresults of the election.The Regional Director investigated the ob-jections and issued and duly served upon the parties a report onobjections in which he recommended that the objections be overruledand the Petitioner be certified.The Employer filed timely exceptionsto the report on objections.The Petitioner filed a reply to the ex-ceptions, and the Employer a brief in answer to the reply.The Board has considered the objections, the report on objections,the Employer's exceptions and brief, the Petitioner's reply, and theentire record in the case, and hereby makes the following findings :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner is a labor organization claiming to represent cer-tain employees of the. Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :All production and maintenance employees and retail store menemployed at the Employer's Walton, New York, plant, excluding of-fice clerical employees, outside salesmen, guards, and supervisors asdefined by the Act.5.There is no substantial disagreement as to the facts bearing onthe Employer's objections.The election was scheduled for March 4,1954, from noon to 1 p. in.On March 3, between 12: 30 and 12: 50p. in., an official of the Employer read a statement about the electionto the assembled employees on company property.Although anti-union in tone, it was not coercive. It was, however, read to the em-ployees within the 24-hour period preceding the election, and therebyfell squarely within thePeerless Plywoodrule 1 which provides thatspeeches to employees assembled on company time and property dur-ing that period may be cause for setting aside the election.Uponbeing apprised of the Employer's speech, the Petitioner demandedthat it be given an opportunity to reply thereto under the salve fa-vorable circumstances.The Employer thereupon allowed a repre-1107 NLRB 427. CAMP MILLING COMPANY, INC.473sentativeof the Petitioner to address the employees on the plant prem-ises during working time,about an hourand a halfbefore the elec-tion was scheduledto begin.Following the Petitioner's victoryin the election,the Employerfiled its objections to the resultsof the election upon the ground thatthePeerless Plywoodrulehad beenviolated.The Employerassertsthat it did not know ofthe rule untilthe Petitionerthreatened to in-voke it if it lost theelection,unless it was also given time for a speechon company property and time. The Employerargues, ineffect, thatthePeerless Plywoodrulepermits of no exceptions,and that it maybe made the basis of objectionseven by a party which hasitself madea speech during the buffer period.The Petitioner's position is thatthe Employer has waived its right to object to the Union's speech inreturn for immunity fromthe Union's objections to its violation ofthe rule, and that the Employeris now estopped fromobjecting tothe election on the basis of anybreach of the 24-hour rule.ThePeerless Plywoodcasemust be readin thebroader context ofBoard law and practice.The Boarddoes not permita party toan elec-tion to urge its own misconduct as a groundfor settingaside an elec-tion.2The reason is plain.Unless sucha rule is operative one or theother party canalways prevent a definitiveselection of a bargainingrepresentativeby engagingin conductwhich wouldordinarily justifysetting aside an election.For example,by deliveringa speech on com-pany timeand property within 24hours of an election,an employercould always be sureof stymyingthe Board's electoral process. If theemployees voted for the union, the employercould point to the speechas preventing a free choiceby the employees;if the union lost the elec-tion,the union could make the same objection.The Board's electionproceedings would thus be turned into a meaningless merry-go-round.As a practical matter,in order to protectthe integrityof its own proc-esses and to preventa party from profitingby its own wrongdoing, theBoard cannot entertain an objection to an election based upon the ob-jector's own misconduct.This rule governsthe present case.TheEmployer is estopped from objecting to the electionupon the basiseither of its own speech or that of the Petitioner.In both cases itwas at fault.In the caseof its ownspeech, itwas entirely in thewrong. In the caseof the Petitioner's speech itwas as much at faultas thePetitioner, for the latter could not have made the speech with-out the express permissionof the Employer.Accordingly, in agree-ment withthe Regional Director, we find that the Employer's objec-tions do not raise substantialor materialissues withrespect to theelection andthey art therefore overruled.As the Petitioner has won the election, we shall certifyit as bargain-ing representative of employees in the appropriate unit.2Talladega Cotton Factory,Inc.,91 NLRB 470, 472. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARD[The Board certified American Federation of Grain Millers, Local209,AFL, as the designated collective-bargaining representative ofthe employees of Camp Milling Company, Inc., at its Walton, NewYork, plant, in the appropriate unit described in paragraph numbered4 herein.]MEMBER MURDOCK, concurring :I concur in the determination of my colleagues that the objectionsof the Employer should be overruled. I believe that it is appropriate,however, to note that although the result reached herein is preciselythat which would have obtained under the now overruled "equal op-portunity" doctrine ofBonwit Teller,3the main opinion points up thedangers and inadequacies of the replacement for that concept.Here both the Employer and the Petitioner spoke to the employeesshortly before the election and under approximately equal conditions.Each had an opportunity to speak and present its arguments; neitherwas granted the advantage of an exclusive and superior forum forpresentation of its views.The contest, in short, was waged under con-ditions fair to both as well as to the employees.Neither party, it fol-lows, should be allowed to overturn the results of that referendum be-cause it alleges that its opponent was granted the same chance of in-fluencing the employees as it had.As noted, that is the ruling which this Board would have made underthe "equal opportunity" doctrine ofBonwit Teller.My colleagues, bypreviously overruling that doctrine and substituting the flat 24-hourban on free speech imposed by thePeerless Plywooddecision,4 have,however, denied themselves this simple, equitable, and realistic solu-tion.Instead, the majority is forced to reach the desired result by acircuitous route of reliance upon the vague principles of "waiver" and"estoppel," for, as indeed the Employer argues in its exceptions, thePeerless Plywooddecision dwells long and relies heavily upon a "vice"implicit inallsuch "last-minute" appeals to voters.Both parties hereare therefore held to be in the "wrong" because they exercised theirright to free speech and the Employer doubly so because this equalpresentation of views could not have been made without its expresspermission.Without further examination of this startling conclusionit is clear, as I stated in my dissenting opinion inPeerless Plywood,that the rule announced therein inevitably results inlessfreedom ofspeech and not, as was the case withBonwit Teller,more such freedom.This decision, despite its result, amply reaffirms the strength of thatobservation.MEMBER RoDGERS took no part in the consideration of the aboveDecision and Certification of Representatives.3 96 NLRB 608.4107 NLRB 427.